Citation Nr: 1210634	
Decision Date: 03/22/12    Archive Date: 03/30/12

DOCKET NO.  09-41 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for left arm numbness, claimed as secondary to service-connected disability.

2.  Entitlement to a rating in excess of 20 percent for residuals of right (major) acromioclavicular separation and shoulder injury, to include on an extra-schedular basis, pursuant to 38 C.F.R. § 3.321(b)(1).
  
3.  Entitlement to a disability rating in excess of 20 percent for degenerative changes, L4-5 and L5-S1, with intervertebral disc space loss, to include on an extra-schedular basis, pursuant to 38 C.F.R. § 3.321(b)(1).

4.  Entitlement to a total rating based upon individual unemployability due to service connected disabilities (TDIU), to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from January 2008 and April 2011 RO rating decisions.

In the January 2008 rating decision, the RO denied a rating in excess of 20 percent for degenerative changes, L4-5 and L5-S1, with intervertebral disc space loss and the claim for a TDIU.  In September 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in September 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2009.

In the April 2011 rating decision, the RO denied the claims for service connection for left arm numbness and a rating excess of 20 percent for residuals of right (major) acromioclavicular separation and shoulder injury  In May 2009, the Veteran filed a NOD.  A SOC was issued in June 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2011.

In June 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.

Subsequent to cerfication of this case to the Board, additional medical evidence, to include an August 2011 VA examination, was added to the claims file.  In January 2012, the Veteran's representative submitted waiver of initial RO consideration of the evidence. This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2011).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim on appeal have been accomplished.

2.  The most probative medical opinion on the question of whether there exists a medical nexus between the Veteran's current left arm numbness and service-connected lumbar spine disability weighs against the claim.

3.  As service connection for left clavicle fracture, status post internal fixation, has not been established, there is no legal basis for an award of service connection for left arm numbness as secondary to left clavicle fracture.

3.  Pertinent to the January 2011 claim for increase, residuals of right (major) acromioclavicular separation and shoulder injury has been manifested by limitation of motion of the right arm greater than midway between the side and shoulder level.

4.  Pertinent to the June 2007 claim for increase, the Veteran's service-connected degenerative changes, L4-5 and L5-S1, with intervertebral disc space loss has been characterized by complaints of limitation of motion and pain, but he has had forward flexion of the thoracolumbar spine greater than 30 degrees and there is no ankylosis of the thoracolumbar spine; separately ratable neurological impairment has not been shown.


5.  The Veteran's service-connected disabilities do not meet the percentage requirements for an award of a schedular TDIU, and these disabilities, alone, are not shown to prevent him from obtaining or retaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left arm numbness, to include as secondary to service-connected disability, are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).

2.  The criteria for a rating in excess of 20 percent for residuals of right (major) acromioclavicular separation and shoulder injury, , to include on an extra-schedular basis, pursuant to 38 C.F.R. § 3.321(b)(1), are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 3.159, 4.1, 4.3, 4.7, 4.71, 4.71a, Diagnostic Codes 5201, 5203 (2011).

3.  The criteria for a rating in excess of 20 percent for degenerative changes, L4-5 and L5-S1, with intervertebral disc space loss , to include on an extra-schedular basis, pursuant to 38 C.F.R. § 3.321(b)(1), are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for revised DCs 5235-5243(as in effect since September 26, 2003)).
  
4.  The criteria for a TDIU, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

Pertinent to the claims for higher rating for degenerative changes of the lumbar spine and for a TDIU, a June 2007 pre-rating letter provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims for higher rating and for a TDIU, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA. This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates-in the event service connection is granted-as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The June 2007 letter-which meets Pelegrini's content of notice requirements-also meets the VCAA's timing of notice requirements.  The September 2009 SOC set forth the pertinent rating criteria for evaluating the Veteran's lumbar spine disability (the timing and form of which suffice for Dingess/Hartman).

As regards the claims for service connection for left arm numbness and for a higher rating for residuals of right (major) acromioclavicular separation and shoulder injury, a March 2011 pre-rating letter provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims for service connection and for higher ratings, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  Thus, the March 2011 letter-which meets Pelegrini's content of notice requirements-also meets the VCAA's timing of notice requirements.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claims on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA, and private treatment records and the reports of various VA examinations.  Also of record and considered in connection with the appeal is the transcript of the Veteran's June 2011 Board hearing, along with various statements provided by the Veteran and his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with any claim is warranted.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate each claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with each claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection Claim

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a), service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a nonservice- connected disability by a service-connected disability.  See 38 C.F.R. § 3.310 (2010).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). [Parenthetically, the Board notes that, effective October 10, 2006, VA amended 38 C.F.R. § 3.310 with regard to the requirements for establishing secondary service connection on an aggravation basis.  See 71 Fed. Reg. 52,744- 47 (Sept. 7, 2006). However, given the basis of the denial as noted below, any further discussion of the amendment is unnecessary.].

Considering the pertinent evidence in light of the above-noted legal authority, the Board finds that service connection for left arm numbness is not warranted
 
During the Veteran's June 2011 Board hearing, and in various written statements, he has indicated that he injured his left shoulder when he fell off of a ladder in 2009.  He indicated that when he was on the ladder, he got a sharp pain in his back which ran down his leg, causing him to flinch.  He fell off the ladder and broke his collar bone.  He indicated that he underwent surgery, and has experience left arm numbness since the surgery.  He reported that his left arm numbness was a residual of the surgery.  The Veteran also expressed his belief that his service-connected back disability is what caused him to fall off the ladder, and in essence what caused the original injury to his left collar bone.  

The Veteran's service treatment records reflect no complaint, finding, or diagnosis with respect to a left arm disability.  There were no findings with respect to the claimed disability on the Veteran's April 1970 discharge examination.

Following service, VA outpatient treatment records reflect that in December 2009, the Veteran was seen for traumatic clavicular and rib fractures and right wrist injury.  It was noted that the fractures were most likely the result of a fall, but the Veteran did not recall an episode.  He did admit to working on a ladder, but denied falling.  Continued records of treatment from December 2009 reflect that he denied falling or denied any other possible causes of the injury, such as getting into a fight, intoxication, or seizures.  It was noted that the Veteran otherwise displayed full mental competence but could not identify and injurious event.  Decreased strength in the left arm, numbness in the left 5th digit, and bulging bone above the left shoulder were noted.  

In January 2010, the Veteran underwent repair of the left clavicle fracture by internal fixation.   

A May 2010 statement from private physician Dr. L. notes that the Veteran fell when his back gave way when standing on a ladder in December 2009.  It was noted that the Veteran sustained a fracture of a collar bone and wrist sprain from this injury.  He had surgical treatment for the fracture of the clavicle.  

On VA examination in August 2010, a diagnosis of left clavicular fracture, status post internal fixation surgery, with moderate to severe residual functional impairment, was assigned.  It was noted that a review of VA treatment records did not provide any objective evidence that the left clavicular injury was clearly due to his service-connected back disability, as the records dated in December 2009 stated no history of trauma.  Due to the lack of and inconsistent history, the examiner found that it was not at least as likely as not that the fractured collarbone and ribs are secondary to the service-connected back conditions.  

A September 2010 VA outpatient treatment report reflects that the Veteran complained of left clavicle pain occasionally radiating down the left arm since his surgery.

A VA outpatient treatment report dated in November 2010 indicates that the Veteran reportedly fell off a ladder because he had a sharp, shooting pain in his back that caused him to lose his balance and fall.  He sustained a clavicle fracture requiring internal fixation surgery.  He denied any weakness.   

On VA examination of the lumbar spine in August 2011, the examiner noted that, after a review of the record, it is less likely than not that the Veteran's fall from the ladder was due to his service-connected back condition as reported on examination.

Considering the pertinent evidence in light of the above-noted legal authority, the Board finds that service connection for left arm numbness, and claimed as secondary to service-connected lumbar spine disability or left clavicle fracture, status post internal fixation, is not warranted.

Initially, the Board notes that the record does not support a finding-and the Veteran does not contend-that his left arm numbness disability had its onset during, or as a result of, service.  In this regard, service treatment records reflect no left arm complaint, finding, or diagnosis, and no abnormalities of the left arm were noted at the time of discharge.  Rather, in various written statements, the Veteran has expressed his belief that his left arm numbness is due to his service-connected low back disability or to fixation surgery to repair a left clavicle fracture, and that, in particular, the he fell off of a ladder due to his low back disability, which in turn led to the left clavicle fracture and subsequent surgery, which caused residual left arm numbness.

The Board notes that the above-cited evidence reflects some suggestion of a post-service diagnosis of left arm numbness and weakness following surgical clavicle repair.  While no specific diagnosis has been assigned, this appears to be a residual of internal fixation surgery. 

The record includes conflicting medical opinions on the question of whether any current left arm numbness, resulting from internal fixation surgery to repair a left clavicle fracture, is in any way medically-related to service-connected lumbar spine disability.  In this regard, the record contains a opinion from private physician Dr. L. noting that the Veteran fell when his back gave way when standing on a ladder in December 2009, leading to a clavicle fracture and surgical repair.  However, both VA examiners in August 2010 and August 2011 concluded that it was less likely than not that the Veteran's lumbar spine disability led to the fall off of the ladder and subsequent clavicle fracture.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment. Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In this case, the Board finds the August 2010 VA examiner's opinion-to the effect that it is less likely than not that a relationship between the Veteran's alleged fall off of the ladder and subsequent clavicle fracture and surgical repair and service-connected lumbar spine disability exists-the  most probative medical opinion on this point.  The VA examiner's opinion was based on a review of the claims file, as well as an examination of the Veteran and consideration of his documented history and assertions.  Further, the examiner provided a specific, reasoned rationale for his conclusions, noting that he had reviewed all pertinent medical evidence and highlighting the inconsistencies in the Veteran's stories when he initially received treatment and indicated that he had not suffered any traumatic injury, such as a fall, and then later changed his story to reflect that he fell off a ladder due to the service-connected lumbar spine disability.

By contrast, the May 2010 private physician did not provide any support for the finding that the Veteran's fall from the ladder was likely related to service-connected disability, did not appear to have access to the Veteran's claims file, and did not address the pertinent medical findings, including the Veteran's inconsistent statements regarding the nature of the traumatic injury and his denial a fall at the time he was initially admitted for treatment and in the weeks following initial treatment.  

Thus, the most persuasive opinion on the question of whether there exists a medical nexus between the Veteran's current left arm numbness and service-connected lumbar spine disability weighs against the claim. 
 
The Board acknowledges that the VA outpatient treatment provider in November 2011 indicated that the Veteran's fall from the ladder occurred due to his back disability.  However, this notation appears to be only the examiner recording the Veteran's own reported medical history, without comment.  As such, this notation does not constitute competent evidence of the required nexus. The mere transcription of medical history does not transform the information into competent medical evidence merely because the transcriber happens to be a medical professional.  See Grover v. West, 12 Vet. App. 109, 112 (1999); Leshore v. Brown, 8 Vet. App. 406, 409 (1995).

In addition to the medical evidence, in adjudicating this claim, the Board has considered the assertions of the Veteran and his representative; however, none of this evidence provides a basis for allowance of the claim.  As indicated above, the claim turns on the medical matter of whether there exists a relationship between the left arm numbness for which service connection is sought and service-connected disability, a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the Veteran nor his representative is shown to be other than a layperson without appropriate medical training and expertise, neither is competent to render a probative (persuasive) opinion on the medical matter upon which this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the matter of service connection for left arm numbness, as secondary to service-connected lumbar spine disability, must be denied.  The Board has considered the applicability of the benefit-of-the-doubt doctrine to this theory of entitlement; however, the preponderance of the evidence is against the claim on this basis, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Furthermore to the extent that the Veteran contends that service connection for left arm numbness as secondary to the left clavicle fracture, status post internal fixation, is warranted, the Board notes that the RO has previously denied service connection for this disability.  As such there is no legal basis for granting service connection for left arm numbness as secondary to the left clavicle fracture and surgery.  Where, as here, service connection for the primary disability has been denied, the Veteran cannot establish entitlement to service connection, pursuant to 38 C.F.R. § 3.310(a), for a secondary condition.  The matter of service connection for left arm numbness secondary to this disability  is without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

III.  Claims for Higher Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Each following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.   

Pertinent to both claims, the Board notes, at the outset, that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating for functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination, to include during flare-ups and with repeated use, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown,  Vet. App. 7 (1996).

A.  Residuals of Right (major) Acromioclavicular Separation
and Shoulder Injury

Historically, by rating action of August 1970, the Veteran was granted service connection for residuals of acromioclavicular separation of the right shoulder, and a 10 percent rating was assigned, effective April 9, 1970.  In an April 1972 rating decision, the RO assigned a 20 percent rating for the disability, effective February 10, 1972.  The Veteran filed the instant claim for increased rating in January 2011.  

The ratings for the Veteran's right shoulder impingement syndrome have been assigned pursuant to Diagnostic Code 5203.  As the Veteran is right-handed, his right shoulder impingement syndrome affects his major extremity.

Diagnostic Code 5203 provides ratings for other impairment of the clavicle or scapula.  Nonunion of the clavicle or scapula with loose movement is rated as 20 percent for the major shoulder.  Dislocation of the clavicle or scapula with loose movement is rated as 20 percent for the major shoulder and 20 percent for the minor shoulder.  Diagnostic Code 5203 provides an alternative rating based on impairment of function of the contiguous joint.  38 C.F.R. § 4.71a. 

Standard ranges of shoulder motion are forward elevation (flexion) and abduction from 0 to 180 degrees, each (with shoulder level at 90 degrees); and external and internal rotation to 90 degrees, each.  See 38 C.F.R. § 4.71, Plate I. 

Limitation of motion of the major arm at the shoulder level warrants a 20 percent rating.  A 30 percent rating is warranted for limitation of motion midway between the side and shoulder level.  Where motion is limited to 25 degrees from the side, a 40 percent rating is warranted.  38 C.F.R. § 4.7a, Diagnostic Code 5201.

Considering the evidence of record in light of the above, the Board finds that the criteria for a rating in excess of 20 percent for the Veteran's right shoulder disability is not warranted at any point pertinent to the January 2011 claim for increase.

On VA examination in April 2011, the Veteran indicated that he first injured his right shoulder in a car accident in 1967 while in service.  He indicated that since the initial injury, he had experienced soreness in the right acromioclavicular joint.  He reported experiencing pain from the top of the shoulder to the front of joint, with associated weakness.  He indicated that he had not received treatment over the years for the right shoulder and that he just "lived with it."  He indicated that his pain had worsened since a fall in 2009 when he broke his left collar bone.  The Veteran described the pain as a dull, aching pain, and estimated that it occurred about 30 to 40 percent of the time.  He rated the pain a 4 or 5 on a scale of 1 to 10.  Hs also described weakness with lifting, and indicated that he could not lift more than 5 to 10 pounds.  He endorsed occasional stiffness, fatigability, and lack of endurance, but denied instability, swelling, or heat. He denied flare-ups and indicated the pain was the same from day to day.  For treatment, he used heat or ice, and took medication for his back, which also helped the right shoulder.  There was no dislocation or recurrent subluxation.  With respect to functional impact, the Veteran reported that he stopped working in 2009, but that he tried to do odd light jobs, and was able to perform activities of daily living with his shoulder condition.  

On physical examination, there was no gross evidence of ankylosis.   There was guarding and facial grimace with movement of the right arm above shoulder level while removing shirt for physical examination, as evidence of painful motion.  There was no edema, effusion, or instability.  There was mild tenderness to palpation over the right acromioclavicular joint.  There was no redness, heat, or abnormal movements.  There was moderate weakness to pushing/pulling versus resistance.  Sensation was intact in the right hand.  

Range of motion testing revealed forward flexion to 100 degrees with pain at the end of range of motion.  Abduction was to 100 degrees also with pain at the end of range of motion.  Shoulder external rotation was to 90 degrees while internal rotation was to 45 degrees with pain at the end of range of motion.   While there was objective evidence of pain on range of motion, including pain on repeated use, there was no additional loss of motion due to pain, fatigue, weakness, stiffness, or lack of endurance following repetitive use.   An x-ray revealed calcific rotator cuff tendinosis and old traumatic change in the distal right clavicle.  The examiner noted that the attending radiologist indicated that the evidence of distant clavicle fracture was consistent with prior trauma history, while the calcific tendinosis was more likely due to chronic use over time and not to trauma.  There was no evidence of degenerative changes.

A diagnosis of old fracture of the distal right clavicle consistent with trauma in service and mild functional impairment was assigned.  The examiner commented that the calcific rotator cuff tendinosis was more likely the cause of the Veteran's reported increased pain and more likely the result of chronic use over time and carpentry work, and less likely due to trauma which occurred in service.  

During the Veteran's June 2011 Board hearing, the Veteran testified that he had difficulties raising his right arm over his head, and could only lift the arm about chest high.  He indicated that he could only lift approximately 10 pounds.  He indicated that he did not seek treatment for the disability, and had been prescribed medication for other disabilities that helped with his shoulder.  He noted that he sometimes put his right arm in a sling if the weather was bad.  

The above-cited evidence reflects that the Veteran's service-connected right shoulder disability has been manifested by pain, weakness, and limited motion of the right arm.  The Board notes that the Veteran is receiving the maximum rating of 20 percent for his right shoulder disability under Diagnostic Code 5203.  As for whether a higher rating is warranted based upon limitation of motion of the right arm, even with the Veteran's complaints, on examination, limited shoulder motion was still greater than to 25 degrees from the side, and there is no medical evidence indicating that he experiences additional functional shoulder loss with repeated motion or during flare-ups due to pain, fatigue, or lack of endurance.  

Alternatively, the Board has also considered the applicability of diagnostic codes providing for assignment of more than a 20 percent rating for right shoulder disability, but finds that no higher rating is assignable.  In this case, there simply is no medical evidence of any ankylosis of the scapulohumeral articulation, or impairment of the humerus; as such, there is no basis for evaluation of the disability under DCs 5200 or 5202, respectively.  See 38 C.F.R. § 4.71a.  The disability under consideration also is not shown to involve any factor(s) warranting evaluation under any other provision(s) of VA's rating schedule.

B.  Degenerative Changes, L4-5 and L5-S1
with Intervertebral Disc Space Loss

Historically, by rating action of November 2004, the Veteran was granted service connection for degenerative changes, L4-5 and L5-S1 with intervertebral disc space loss and a 20 percent rating was assigned, effective July 5, 2001.  The Veteran filed the instant claim for increased rating in June 2007, and appeals a January 2008 rating decision continuing the 20 percent rating.

The Veteran's lumbosacral spine degenerative disc disease is rated as 20 percent disabling pursuant to the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5242 (degenerative arthritis of the spine).

Effective September 26, 2003, VA's rating schedule provides that degenerative disc disease is evaluated under either the General Rating Formula for Diseases and Injuries of the Spine (to include consideration of separate ratings for orthopedic and neurological manifestations of spine disability), or under the Formula for Rating IVDS on the Basis of Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.

The General Rating Formula for Diseases and Injuries of the Spine provides for assignment of a rating of 20 percent for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The next higher rating of 40 percent is warranted for disability of the thoracolumbar spine either where forward flexion of the thoracolumbar spine is 30 degrees or less, or where there is favorable ankylosis of the thoracolumbar spine.  A 50 percent rating is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted where there is unfavorable ankylosis of the entire spine.  The criteria are to be applied with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by disease or injury.  38 C.F.R. § 4.71a. 

Under the rating schedule, forward flexion to 90 degrees, and extension, lateral flexion, and rotation to 30 degrees, each, are considered normal range of motion of the thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula, Note 2, and Plate V.

The pertinent evidence of record includes a February 2007 VA outpatient treatment report in which it was noted that the Veteran described a dull, aching low back pain rated a 2 or 3 on a scale of 1 to 10.  He indicated that the pain was intermittent, and occasionally radiated to the bilateral hamstring area.  Precipitating factors included certain movements and lifting, while relieving factors included rest, muscle relaxants, and heat.  

A private medical report from Dr. L. dated in March 2007 reflects that the Veteran was experiencing increased stiffness in the lumbar area, particularly in the right lumbar region.  It was noted that the range of motion of the back was becoming more restricted.  Range of motion was to 10 degrees of extension, 30 degrees of forward flexion, and 10 degrees of lateral bending.  There was no sciatic irritation. Knee and ankle reflexes remained normal.  An x-ray of the lumbar spine showed narrowing at the L4-5 and L5-S1 disc space.  The examiner noted that this was a slight progression from a previous x-ray taken in 2004.  Dr. L. also indicated that the Veteran had developed some progressive loss of use of his lumbar spine from a chronic lumbar sprain, and that he may need to decrease his activity with respect to his symptoms.  

On VA examination in July 2007, the Veteran described experiencing sharp low back pain rated a 5 or a 6 on a scale of 1 to 10.  He indicated that the pain had gotten worse, and was aggravated by walking, bending, lifting, and sitting for long periods at his desk.  He also indicated that he experienced flare-ups of pain rated a severity of 8 or 9 out of 10, occurring one to two times per week and lasting a few hours at a time.  During flare-ups, he had to stop all activity.  He did not use any assistive device, but indicated that he had difficulty standing erect.  With respect to the disability's impact on work, the Veteran stated that had to limit physical activity with respect to his carpentry/stair building business.  He stated that he now worked mostly in the office and hired people to perform most of the physical activity.

On physical examination, the examiner observed grossly normal posture, gait, position of the head, curvature of the spine, and symmetry.  It was noted that the Veteran got up slowly from seated position onto the examination table.  Forward flexion of the thoracolumbar spine was to 80 degrees, while extension was to 20 degrees.  Right and left lateral flexion and right and left lateral rotation were all to 20 degrees.  There was pain at the endpoint of all range of motion.  He stated that his range of motion was additionally limited on flare-up by pain, fatigue, and weakness during flare-up.  There was evidence of pain on range of motion with facial grimace and guarding, but there was no evidence of spasm, weakness.  There was no postural abnormalities, ankylosis, or abnormality of the musculature of the back observed.

A neurological examination yielded normal findings on both sensory and motor examination.  There was no atrophy appreciated, and reflexes were normal.  There was positive Lasegue's sign at 60 degrees, but straight leg raising was negative bilaterally.  The examiner noted that there was no reported intervertebral disc syndrome or reported incapacitating episodes in the past 12 month period.  A diagnosis of degenerative changes of the lumbosacral spine at L4-5 and L5-S1, with subjective report of increasing symptoms limiting his ability to work, was assigned.

A February 2008 VA outpatient treatment report notes a history of progressively worsening low back pain

A May 2008 report of MRI of the lumbar spine reflects an impression of mild to moderate canal stenosis at L4-5 and L2-L3 and minimal canal stenosis at L3-L4 and L5-S1.  There was mild focal left L2-L3 disc protrusion.  

A May 2010 report from private physician Dr. L. notes that the Veteran was seen for evaluation of his low back.  It was noted that he had fallen off of a ladder in December 2009 and sustained fracture of the collar bone and wrist sprain.  He had surgical treatment for the fracture of the clavicle, and had experienced progressive deterioration of his back function since then, with increased stiffness and pain in the lumbar area.  It was noted that the Veteran had chronic problems with his low back since service.  On physical examination, the examiner observed that the Veteran was unable to stand erect.  He had spasm in the lumbar area with restricted extension and lateral bending.  The examiner also noted pain to the lower extremities, but there was no evidence of neurologic impairment.   The examiner noted that the Veteran was experiencing deterioration of the lumbar area with progressive stiffness and spasm in the lumbar area.  The examiner further indicated that the Veteran was unable to continue in his occupation as a carpenter because of his current symptoms, and required a more thorough evaluation of the lumbar spine.

Another private medical report from Dr. L. dated in September 2010 notes that the Veteran's lumbar pain persisted and now radiated to the right lower extremity and buttocks area.  Lumbar spasm was noted on clinical examination.  He had restricted extension and lateral bending, and mild sciatic irritation but normal reflexes.  Motor and sensory examinations were normal.  Dr. L. noted that the Veteran may be experiencing symptoms of lumbar disc injury.  It was noted that the Veteran was employed as a carpenter but had difficulty doing any heavy lifting or bending due to his current condition.

A September 2010 MRI revealed multilevel degenerative joint disease with disc bulging.  There was no evidence of disc hernation or central canal stenosis.  

A November 2010 VA outpatient treatment report notes that the Veteran reported increasing back pain since the December 2009 fall, which radiated down the right side of his back to the knee.  The pain was reportedly better with sitting and worse with moving or standing, and in cold weather.  Objective findings include normal neurological examination and no evidence of neurogenic weakness in the lower extremities.  An assessment of most likely mechanical back pain was noted.  It was noted that the Veteran would benefits from therapy.  

During the Veteran's June 2011 Board hearing, he indicated that he had not been hospitalized or put on bedrest during the past year for his lumbar spine disability.  He said he was put on bedrest previously for a period of 2 to 3 weeks.  He indicated that it was painful to bend down and that he could not lift heavy objects over 10 or 15 pounds.  He indicated that he frequently used a cane to get around.  He reported that the pain went down the back of the right leg.  He also reported that physical therapy usually hurt more than helped.  He noted that during pain flare-ups, he had trouble walking and standing up straight.  

On VA examination in August 2011, the Veteran reported that, prior to the December 2009 fall, he only experienced occasional, intermittent low back pain and, at times, did not have any pain at all.  However, he indicated that, after the fall,  he was unable to perform his job as a carpenter even part time due to increased pain in his back and his collar bone.  He indicated that if he pushed himself too hard, he developed sharp pain which also went down the back of his right leg.  With respect to his carpentry business, he indicated that he had to hire someone to take over his usual stair construction, but he managed the administrative part of the business.  He stated that he will apply for social security and planned on closing the business sometime soon.  The Veteran described the pain as constant, and rated the pain as a 2 or 3 on a scale of 1 to 10.  He treated the pain with heat or ice.  When he bended, the pain reportedly got sharper and went down his leg.  

On range of motion testing, forward flexion was to 80 degrees, while extension was to 15 degrees (with pain beginning at 5 degrees).  Right and lateral flexion, each, was to 25 degrees, with pain beginning at 10 degrees.  Right and left lateral rotation, each, was to 10 degrees, with pain at the endpoint of range of motion.  On repetitive range of motion, flexion was reduced to 70 degrees, while extension, lateral flexion, and lateral rotation remained the same.  The examiner noted that there was loss of motion, weakness, pain, and interference with sitting, standing, and/or weight-bearing.  There was no localized tenderness or pain to palpation for the joints and/or soft tissue of the thoracolumbar spine.  The examiner noted that while there was guarding and/or muscle spasm, it did not result in abnormal gait or abnormal spinal contour.  

Muscle strength was full for both lower extremities, and there was no muscle atrophy present.  Deep tendon reflexes of the bilateral knees and ankles were normal.  A sensory examination revealed a rectangular area of decreased sensation on the left anterior shin below the knee cap and over the left heel.  On the right leg, there was decreased sensation along the entire lateral and posterior leg to the mid-thigh.  The examiner commented that the pattern was not consistent with any known anatomy.  A straight leg raising test was negative bilaterally.  The examiner noted that the Veteran did not have radicular pain, and there were no other signs or symptoms due to radiculopathy.  However, the Veteran did report shooting pain with straight leg raising on the right with elevation of the leg to 30 degrees.  Distracted straight leg raising was negative and there was no back pain with brisk elevation of both legs to 90 degrees.  The examiner noted that there were no other neurologic abnormalities or findings related to the thoracolumbar spine. 

The examiner noted that the Veteran did not have intervertebral disc syndrome and incapacitating episodes.  He did use a cane as an assistive device for his low back pain.

With respect to the disability's impact on work, the examiner noted that the Veteran reported that he was unable to work due to chronic low back pain following the December 2009 fall.  It was noted that while he had hired additional help, he ultimately planned to close his business.  The diagnosis was chronic low back pain with subjective report of aggravation/sciatica following the fall from a ladder in December 2009.  

Considering the pertinent evidence of record in light of the applicable legal authority, the Board finds that the criteria for a rating higher than 20 percent for degenerative changes, L4-5 and L5-S1 with intervertebral disc space loss have not been met at any point pertinent to the current claim for increase.

As noted above, under the General Rating Formula, a 40 percent rating is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Here, there is no evidence of any ankylosis of the thoracolumbar spine, and the Veteran has not complained of an inability to move his spine. Additionally, there is no evidence that forward flexion of the Veteran's thoracolumbar spine has been limited to 30 degrees or less.  As noted above, the August 2011 VA examination, which records the most severe limitation of motion, shows that the Veteran was able flex the lumbar spine to 80 degrees, and to 70 degrees after repetition.  Thus, the evidence does not demonstrate forward flexion of the thoracolumbar spine to 30 degrees or less.  There is no other medical evidence suggesting that this is the case, even when taking into account any additional functional impairment due to pain, fatigue, or lack of endurance.  

The Board acknowledges the March 2007 findings of Dr. L. indicating that flexion was reduced to 30 degrees.  However, the Board notes that this single finding of reduced flexion appears to be an outlier, considering that the Veteran has demonstrated nearly full flexion on VA examination in May 2007 and in August 2011.  As such, the Board finds that the Veteran's loss of motion more closely approximates the criteria of the assigned 20 percent rating.  

The Board also notes that, under Note (1) of the General Rating Formula, VA must consider whether combining ratings for orthopedic and neurological manifestations would result in a higher rating for the Veteran's service-connected lumbar spine disability.  However, such would not be the case here.  While the Veteran has subjective complaints of pain radiating to the lower extremities, and in particular to the right lower extremity following the December 2009 injury, neurologic testing on examination has been within normal limits, and a diagnosis of radiculopathy was not confirmed.  In fact, the August 2011 VA examiner specifically commented that the Veteran's complaints of right leg sciatica were only subjective.  As a result, the Board finds that there is no basis for separate, compensable ratings under this provision.

Further, although the rating criteria sets forth rating criteria for Intervertebral Disc Syndrome (IDVS) on the Basis of Incapacitating episodes, here, the disability also has not been shown to involve intervertebral disc syndrome at point pertinent to this appeal.

C.  Both Claims

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point pertinent to either claim on appeal has the disability in question been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321 (cited in the September 2009 and June 2011 SOCs).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R.   § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R.    § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step:  a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that schedular criteria are adequate to rate each disability.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate either disability.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, the Board finds that there is no basis for staged rating of either disability under consideration, pursuant to Hart (cited above); and that an initial rating in excess of 20 percent for degenerative changes, L4-5 and L5-S1, with intervertebral disc space loss, and in excess of 20 percent for residuals of right (major) acromioclavicular separation and shoulder injury must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against assignment of any higher rating for either disability, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53- 56.

IV. TDIU

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, in the case of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet these schedular percentage standards, the case should be submitted to the Director, Compensation and Pension Service, for extra-schedular consideration.  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  See 38 C.F.R. § 4.16(b).

In this case, the Veteran does not meet the objective, minimum percentage requirements, set forth in 38 C.F.R. § 4.16(a), for award of a schedular TDIU, as service connection is in effect for residuals of right (major) acromioclavicular separation and shoulder injury (rated as 20 percent disabling) and degenerative changes L4-5 and L5-S1 with intervertebral disc space loss (rated as 20 percent disabling); the combined rating for all of these service-connected disabilities is 40 percent.

However, as noted above, a total rating, on an extra-schedular basis, may nonetheless be granted in exceptional cases (and pursuant to specifically prescribed procedures) when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities (pursuant to  38 C.F.R. § 4.16(b)).  Hence, consideration of whether the Veteran is, in fact, unemployable, is still necessary in this case.

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363.

On VA examination in July 2007, the Veteran reported that he could not perform the physical work required for his carpentry business, and that he worked mostly in the office and had hired people to help him perform the actual carpentry and stair building.  The examiner indicated that the Veteran's lumbar spine disability further limited his ability to work.

A May 2010 report from private physician Dr. L. notes that the Veteran was seen for low back problems, and that he sustained additional injuries including a fracture of the collar bone and wrist sprain after falling from a ladder in December 2009.  He noted that the Veteran had been experiencing deterioration of the lumbar area with progressive stiffness and spasm in the lumbar area.  He opined that the Veteran was unable to continue in his occupation as a carpenter because of his current symptoms.  

A second report from Dr. L. dated in September 2010 notes that the Veteran was employed as a carpenter and owned a carpentry business, but that he had difficulty doing any heavy lifting or bending because of his current condition.  

On VA examination in April 2011 for the Veteran's right shoulder disability, the Veteran reported that he last worked in December 2009, following the fall off of a ladder in which he broke his left collar bone. It was noted that the Veteran was "performing okay until this point."

As noted above, on VA examination in August 2011, the Veteran reported that since the December 2009 fall, he had essentially only handled the administrative side of his carpentry business, and hired others to perform the physical labor.  

During the Veteran's June 2011 Board hearing, he reported that he worked as a carpenter building interior staircases for 30 years.  He indicated that this was essentially the only type of work he had done since his discharge from service, and that he owned his own company.  The Veteran reported that his disabilities prevented him from doing any of the physical activity required for his previous job.  With respect to education, the Veteran noted that he had two years of college education, where he studied business.  He reported that since he fell off of a ladder in December 2009, suffering additional injury, he was unable to work.  

Considering the entire record in light of the above, the Board finds that a TDIU, on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(a), is not warranted.  

The Board notes that the record does not reflect that the Veteran was not employed during the period on appeal.  Rather, the record reflects that the Veteran owned a business, and merely cut back on the physical labor he performed and hired others to carry out these tasks.  The Veteran indicated that he continued to perform the administrative tasks of his business, and that he continued to own the business at least through the August 2011 VA examination.  

The record also reflects that, during the period on appeal, the Veteran had been diagnosed with numerous other disabilities for which service connection is not in effect, to specifically include the fractured left clavicle, status post internal fixation surgery occurring in December 2009.  Thus, while the Veteran frequently referenced December 2009 as the date he stopped working, the record reflects that non-service-connected disabilities played a substantial role in the Veteran's inability to perform physical labor. 

Accordingly, the Board finds that the objective evidence simply does not establish that Veteran's service connected disabilities, alone, rendered him unable to obtain or retain substantially gainful employment. 

The Board further finds that, to whatever extent the Veteran and his representative attempt to establish the Veteran's entitlement to a TDIU on the basis of lay assertions, alone, the Board emphasizes that neither the Veteran nor his representative is shown to possess expertise in medical or vocational matters (see, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998) and Routen v. Brown, 10 Vet. App. 183, 186 (1997)), and, as indicated above, the objective medical and other evidence of record-persuasive evidence on this point-does not support these assertions.  

In sum, while the record reflects that the Veteran had difficulty working and maintaining his business, competent, probative evidence simply does not support a finding that the Veteran that the Veteran's service connected disabilities, alone-without consideration of his age and his nonservice-connected disabilities are of sufficient severity to produce unemployability.  

Accordingly, the claim for a TDIU, to include on an extra-schedular basis, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-56.


						(CONTINUED ON NEXT PAGE)


ORDER

Service connection for left arm numbness, claimed as secondary to service-connected disability, is denied.

A rating in excess of 20 percent for degenerative changes, L4-5 and L5-S1, with intervertebral disc space loss, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1), is denied.

A rating in excess of 20 percent for residuals of right (major) acromioclavicular separation and shoulder injury, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1), is denied.

A TDIU, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


